Citation Nr: 1413563	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for immune system dysfunction.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sarcoidosis and immune system dysfunction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed, specifically to obtain a VA examination to determine whether the claimed disorders of sarcoidosis and immune system dysfunction began in service, particularly in light of potential symptoms of either disorder being manifested in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for a VA immune/autoimmune disorders examination by the appropriate medical specialist to determine the nature and likely etiology of her claimed sarcoidosis and other claimed immune disorder.  The AOJ is advised that a medical opinion without examination will be deemed inadequate.  The claims folder must be made available to the examiner(s) prior to the examination.  All indicated studies should be performed.  

The examiner(s) should address the following:  

A.  Does the veteran have a current diagnosis of sarcoidosis and/or does she have any other current, chronic immune disorder?  If so, is it at least as likely as not that any current sarcoidosis and/or any other current, chronic immune disorder became manifested in service or was otherwise caused by service or did sarcoidosis become manifest within one year of separation from military service?  

B.  If any other chronic immune disorder is diagnosed, but not found to have been manifested or otherwise caused by service, is it shown to have become manifest within one year of separation from military service?  

In answering these questions, the examiner must consider all service treatment records, which include multiple records of treatment for various medical problems including but not limited to respiratory issues, chest pain, skin rashes and various gynecological disorders.  The examiner must also consider any and all post-service medical records.  The examiner must also consider the Veteran's history as provided during examination(s) and other lay evidence that has been provided by the Veteran regarding her symptoms subsequent to service.  Any opinion offered should include an explanation based on sound medical principles.  If any of the Veteran's theories regarding a relationship to service are rejected, the medical reasons for rejecting any such theory should be set forth in detail.  

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  Following completion of the above development, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


